FINAL REJECTION
	Reconsideration has been accorded the merits of the claim in light of the applicant’s response.  The amendments and arguments have been considered, and the cancelation of the embodiment comprising one large and two small weights is acknowledged.  The newly added subject matter is now limited to the embodiment comprising three equal size weights.  The examiner maintains his position that the applicant was not in possession of this embodiment at the time that application (29/523,477), which matured into D812,426, was originally filed.  Therefore, this newly reveal design is not eligible for reissue. 
Claim Rejection; 35 U.S.C. 251
The claim is rejected under 35 U.S.C. 251 as being based upon new matter being added to the patent for which reissue is sought.
	The examiner does not see how In re Howarth, 654 F.2d 103, 210 U.S.P.Q. 689 (C.C.P.A. 1981) applies to the creation of a new embodiment, or how it would be practicable in design patent examination. This decision has to do with “the scope and nature of the matters which may be sufficiently common and well known as to permit them to form an unwritten part of the disclosure of the application.” While this decision may provide evidence of possession of certain commonly known information from a utility standpoint, it does not apply to design patent practice, and it does not suggest that the applicant has possession of new designs which were not explicitly disclosed in the original patent.
MPEP 1504.04: An example of an amendment which introduces new matter would be an amendment changing the configuration of the original design by the addition of previously undisclosed subject matter. A change in the configuration of the design is considered a departure from the original disclosure and introduces new matter (37 CFR 1.121(f) ). See In re Salmon, 705 F.2d 1579, 217 USPQ 981 (Fed. Cir. 1983). "In In re Salmon, the court held that an earlier filed design application showing a chair with a square seat did not describe a later claimed design for a chair with a circular seat; thus, the earlier was not a description of the later...." In re Daniels, 144 F.3d 1452, 1457, 46 USPQ2d 1788, 1790 (Fed. Cir. 1998).

	The statement in 14/523,936 that “… the multi-sectioned weight disclosed herein may be constructed of more than two sections…” does not indicate possession of this or any particular appearances.  This description could be employed to support numerous previously undisclosed appearances. The new embodiment is without question a change in the configuration, and therefore a departure from the original disclosure. This statement is ambiguous and would not be permitted in a design patent because it would be deemed indefinite and nonenabling.  Disclosure that is found to be indefinite and nonenabling in earlier an application, may not be used to support the filing of claims in later applications. While that statement may be acceptable in a utility patent, it is too ambiguous to support the filing of this new embodiment.
35 U.S.C. 120  Benefit of earlier filing date in the United States: An application for patent for an invention disclosed in the manner provided by section 112(a)….
Had the new embodiment been submitted in a continuing application during the prosecution of the original application, continuity would have been denied.  It would have been considered new matter then, and it is considered new matter now. 
In regard to In re Daniels, the decision states that “the remove two-dimensional superimposed surface treatment would not introduce new matter if it is clear from the application that applicant had possession of the underlying configuration of the design without the surface treatment at the time of filing of the application.”  At most, this decision would permit the applicant to remove the oblique shade lines (describing reflectivity) from the surfaces of the weights, since it would not affect the underlying configuration.  In contrast, the configuration has been altered, so In re Daniels does not apply. 
Drawings


    PNG
    media_image1.png
    195
    710
    media_image1.png
    Greyscale


Conclusion
The claim is finally rejected under 35 U.S.C. 251.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Susan Krakower, can be reached at 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


								/Philip  S. Hyder/
Primary Examiner, Art Unit 2917